Ronald R. Armstrong,
                                                                       Individually and as Heir of
                                                                      Helen Armstrong, Deceased;
                                                                               as Heir of


                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 11, 2014

                                       No. 04-14-00064-CV

     PM MANAGEMENT-WURZBACH NC, LLC d/b/a Trisun Care Center Wurzbach,
                           Appellant

                                                 v.

Ronald R. ARMSTRONG, Individually and as Heir of Helen Armstrong, Deceased; and Steven
    Vernon Armstrong, On Behalf of Michael Darrell Armstrong, an Incapacitated Person,
                 Individually and as Heir of Helen Armstrong, Deceased,
                                        Appellees

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-01117
                           Honorable Gloria Saldana, Judge Presiding


                                          ORDER
        This is an accelerated appeal from the trial court’s January 15, 2014 order. Appellant
timely filed its notice of appeal on January 27, 2014. See TEX. R. APP. P. 26.1(b). Accordingly,
the clerk’s record was due ten days later on February 6, 2014. See TEX. R. APP. P. 35.1(b). The
record has not been filed.

       On February 7, 2014, the clerk filed a notification of late record stating the clerk’s record
was not filed because appellant has not paid or made arrangements to pay the clerk’s fee to
prepare the record and appellant is not entitled to the record without paying the fee.

        Accordingly, we ORDER appellant PM Management-Wurzbach NC, LLC d/b/a Trisun
Care Center Wurzbach to provide written proof to this court on or before February 17, 2014 that
either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk have been made
to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without prepayment of the
clerk’s fee. See TEX. R. APP. P. 20.1; 35.3(a). If appellant fails to file such proof within the time
provided, this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).

         We further order the clerk of this court to serve a copy of this order on all counsel, the
district clerk, and the court reporter.
                                              ___________________________________________
                                               Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court